Exhibit 10.5

 

AMENDMENT #1

 

TO THE INTELLECTUAL PROPERTY SECURITY AGREEMENT DATED JULY 7, 2016

 

This Amendment, dated May 19, 2017 (the “Amendment”), is entered into by and
between HealthLynked Corp., a Nevada corporation (the “Grantor”), and Iconic
Holdings, LLC, a Delaware LLC (the “Secured Party”).

 

WHEREAS, the Grantor and the Secured Party entered that certain Intellectual
Property Security Agreement (the “IP Security Agreement”), in favor of the
Secured Party, dated July 7, 2016;

 

WHEREAS, the Company is requesting additional funding from the Secured Party;

 

WHEREAS, the Secured Party agrees to extend the additional loan subject to the
execution and delivery of this Amendment to the IP Security Agreement;

 

NOW THEREFORE, the parties agree the IP Security Agreement shall now also
include the new loan to the Company evidenced by an eight month $111,000 Fixed
Convertible Promissory Note (“Note 2”) dated May 22, 2017.

 

ALL OTHER TERMS AND CONDITIONS OF THE AGREEMENT REMAIN IN FULL FORCE AND EFFECT.

 

Please indicate acceptance and approval of this amendment dated May 19, 2017 by
signing below:

 

/s/ George O’Leary   /s/ Michael Sobeck HealthLynked Corp.   Iconic Holdings,
LLC       By: George O’Leary   By: Michael Sobeck       Its: CFO   Its: Manager

 

